Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is being applied differently than in the previous non-final rejection.
Applicant’s arguments, see page 9, filed 12/29/2021, with respect to abstract and title objections have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 10/12/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see page 9, filed 12/29/2021, with respect to claim objection for claim 9 have been fully considered and are moot in light of the recent amendments to the claims.  The objection of 10/12/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see pages 10 and 11, filed 12/29/2021, with respect to 35 U.S.C 112(f) for claim 1 have been fully considered and are moot in light of the recent amendments to the claims.  The interpretation of 10/12/2021 has been withdrawn because the claims were amended. 
Applicant’s arguments, see pages 11 to 14, filed 12/29/2021, with respect to 35 U.S.C 112(b) for claims 1, 5, 6, 10, and 11 have been fully considered and are moot in light of the 
Applicant’s arguments, see page 15 and 16, filed 12/29/2021, with respect to 35 U.S.C 102(a) for claims 1, 2, 6, 7, 8, 9, and 11 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 10/12/2021 has been withdrawn because the claims were amended.  However, a new ground of rejection is necessitated due to the amendments of 12/29/2021. 
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. Applicant's augments point to claims 4, 5, 10, and 12 being allowable because the applicant believes that the independent claims to which 4, 5, 10, and 12 depend are allowable. These arguments are moot because the amendments of 12/29/2021 warrant a new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4490596 A Hirai (hereinafter "Hirai") in view of US 2526890 A  MENDEL (hereinafter “MENDEL”). 
Regarding claim 1, Hirai teaches, except where struck through, A heating cooker (abstract teaches an induction cooking apparatus) comprising: a housing (casing 1) having an exhaust aperture (the exhaust aperture of the instant application is analogous to the space formed between baffle plate 20 and top plate 17 in figure 7 below which exhausts air to air outlet ports 5) formed on an upper surface thereof (figure 2 shows air outlet ports 5 on the top surface of the induction heating type cooking appliance); the housing having a front side, a back side opposite the front side, a left side between the front side and the back side, and a right side between the front side and the back side and opposite the left side (fig.2, the casing 1 is a three dimensional rectangular shape that has the physical arrangement disclosed); a top plate (top plate 7 and a pan supporting panel 3) disposed on the housing (figure 2 shows top plate 7 and a pan supporting panel 3 set on the topside of the induction heating type cooking appliance and disposed on the casing 1), and provided with a heating zone (figure 3 shows a disposed, in plan view, closer to the front side of the housing relative to the exhaust aperture  (depending how one is to identify the location of a front side, figure 3 shows the heating zone previously identified as being spatially in front of air outlet ports 5, the heating zone previously identified is interpreted to be in front of the exhaust air outlet ports 5 because Hirai positions the control panels 6 and air inlet ports at the front of the device through Hirai’s recitation of “ a pan supporting panel 3 disposed over the heating coils, control panels 6 carrying operation units and display units, and a front top plate 7 supporting the control panels and hinged to the panel 3 for the forming part of the top” in column 3 lines 9 to 14; column 3 lines 21 to 24 teach The cabinet is provided with air inlet ports 4 in the front or lower front portion and air outlet ports 5 at the back upper portion for admitting air for air-cooling the solid state power converter circuits); an induction a heating coil (column 2 lines 15 to 21 teach the apparatus of Hirai as being induction coils; the plurality of heating coils 9) configured to perform induction heating (column 2 lines 15 to 17 teach that it is an object of the present invention to provide a multiple burner induction heating type cooking apparatus, therefore the plurality of heating coils 9 are induction heating coils) to heat a heating target (cooking pan 19) placed on the heating zone (column 1 lines 25 to 33 teach that it is known in the art that When an electrically conductive cooking pan is mounted over the induction heating coil on a top plate of insulating material, a magnetic flux is developed across the conductive pan to induce an electromotive force in the conductive pan which produces an eddy current. The eddy current, combined with the resistance of the conductive pan, generates heat and heats the conductive pan itself and thus the food to be cooked in the pan); an air-sending device (column 3 lines 27 and 28 teach a forced air cooling unit (a motor 11 and a cooling fan 12); a cooling air guide (defined  having an air outlet (defined by the rectangular space of barrier 16 which according to column 4 lines 18 to 20 are of expanded metal plate or louvers), and configured to guide an air flow from the air-sending device to the air outlet (figures 9 and 10 teach column 5 lines 26 and 27 that teach The arrows (dotted lines) in these drawings indicate flows of cooling air; and an exhaust air guide (air outlet ports 5) disposed over the exhaust aperture (figure 7, the air outlet ports 5 are over top of the space previously defined as the exhaust aperture), the exhaust air guide being formed with an air passage (the space in figure 7 between the analogous exhaust aperture and the openings for air outlet ports 5 is analogous to an air passage, figure 7 below) induction heating coil being aligned with each other in the front and back direction (column 2 lines 65 and 66 teach figure 10 is a horizontal cross sectional plan view of the cooking appliance; Though figure 10 does not define front and back directions, column 3 lines 21 to 24 teach The cabinet is provided with air inlet ports 4 in the front or lower front portion and air outlet ports 5 at the back upper portion for admitting air for air-cooling the solid state power converter circuits, therefore, the previously disclosed cooling air guide and heating coil follow the alignments disclosed herein), in plan view, the air outlet of the cooling air guide being arranged on a front side of a center of the induction heating coil closest to the front side of the housing (column 2 lines 65 and 66 teach figure 10 is a horizontal cross sectional plan view of the cooking appliance; Though figure 10 does not define front and back directions, column 3 lines 21 to 24 teach The , the air passage of the exhaust air guide having a length longer than a length of the first outlet of the air passage in the front and back direction (figure 7, the length of the first outlet of the air passage is longer than the length of the air passage in a front and back direction and up and down direction), Hirai does not teach and a second outlet, the air passage extending from a first inlet to a first outlet located above the first inlet and a second outlet, in plan view, the air outlet of the cooling air guide and the exhaust aperture being aligned with each other in a front and back direction running between the front side and the back side of the housing, nor, the second outlet being formed closer to the back side of the housing with respect to the first outlet, and having a second direction of opening that opens in a direction different from a first direction of opening of the first outlet, the exhaust air guide being configured to divide an air flow flowing out from the exhaust aperture into an air flow flowing in the first outlet and an air flow flowing in the second outlet.  MENDEL teaches, and a second outlet (openings 47), the air passage (fig. 2, hollow back guard 13) extending from a first inlet (opening 35) to a first outlet (opening 44 is a first outlet) located above the first inlet and a second outlet (fig. 2 and fig. 3), in plan view, the air outlet of the cooling air guide and the exhaust aperture being aligned with each other in a front and back direction running between the front side and the back side of the housing, (fig. 1 teaches a first and second outlet aligned in and fig. 1 and fig. 2 teach a second outlet arranged above and towards the back of the housing) and, the second outlet being formed closer to the back side of the housing with respect to the first outlet (fig. 1 teaches a first and second outlet aligned in and fig. 1 and fig. 2 teach a second outlet arranged above and towards the back of the housing), and having a second direction of opening that opens in a direction different from a first direction of opening of the first outlet (fig. 2 teaches the air flow from the first and second outlet being in different directions), the exhaust air guide being configured to divide an air flow flowing out from the exhaust aperture into an air flow flowing in the first outlet and an air flow flowing in the second outlet (fig. 2 and fig. 3 teach the air flow being divided).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hirai reference, to include and a second outlet, the air passage extending from a first inlet to a first outlet located above the first inlet and a second outlet, in plan view, the air outlet of the cooling air guide and the exhaust aperture being aligned with each other in a front and back direction running between the front side and the back side of the housing, and, the second outlet being formed closer to the back side of the housing with respect to the first outlet, and having a second direction of opening that opens in a direction different from a first direction of opening of the first outlet, the exhaust air guide being configured to divide an air flow flowing out from the exhaust aperture into an air flow flowing in the first outlet and an air flow flowing in the second outlet, as suggested and taught by MENDEL, for the purpose of providing a means to provide high efficiency, 
Regarding claim 2, Hirai teaches, wherein a center of the first outlet of the air passage of the exhaust air guide in the front and back direction is positioned on a front side of a center of the first inlet of the air passage of the exhaust air guide in the front and back direction (figure 7, depending which of the plurality of openings are chosen, the frontwards four of the openings of air outlet ports 5 meet the limitations of claim 2).  
Regarding claim 6, Hirai teaches, wherein a rectifying plate (hood-like baffle plate 20) is disposed, in plan view, at a position where at least a part of the rectifying plate overlaps the first inlet of the exhaust air guide in an up and down direction (see figure 7 below).

    PNG
    media_image1.png
    550
    602
    media_image1.png
    Greyscale

Regarding claim 7, Hirai teaches, further comprising: a back air guide wall (drain duct 17) disposed below and behind the first inlet (see figure 7 below), the back air guide wall guiding upward an air flow moving from front to back (though Hirai does not explicitly teach drain duct 17 is for guiding air, it is obvious that guiding air is a secondary function of drain duct 17 because figure 4 also shows air passing from the air inlet ports 4, through barrier 15, through chamber A, through barrier 16, and through drain duct 17 and out to atmosphere by air outlet .

    PNG
    media_image2.png
    665
    690
    media_image2.png
    Greyscale
  
Regarding claim 8, Hirai teaches, further comprising: a front air guide wall (see figure 7 below) disposed below the first inlet and apart from the back air guide wall on a front side relative to the back air guide wall (see figure 7 below, the composition of a front air guide wall per figure 7 below is a apart and distinct from the back air guide wall shown in figure 7 below), wherein a flat surface of the back air guide wall and a flat surface of the front air guide wall are opposite to each other (see figure 7 below, both front and back air guide walls defined per figure 7 below are flat surfaces), and wherein the first inlet is disposed closer to the back air guide wall than to the front air guide wall (see figure 7 below, first inlet defined per figure 7 below is closer to the back air guide wall).

    PNG
    media_image3.png
    665
    690
    media_image3.png
    Greyscale

Regarding claim 9, Hirai teaches, wherein of lengths of walls forming the air passage of the exhaust air guide, the length of a rearmost wall along an axis of the air passage is longest (see figure 7 below).

    PNG
    media_image4.png
    665
    690
    media_image4.png
    Greyscale

Regarding claim 11, Hirai teaches, wherein, in a left and right direction of the housing, a center of the heating zone is disposed between a left end and a right end of the first outlet (see figure 3 below).

    PNG
    media_image5.png
    682
    895
    media_image5.png
    Greyscale

	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4490596 A Hirai (hereinafter "Hirai") in view of US 2526890 A  MENDEL (hereinafter MENDEL”) in view of US 20170257913 A1 Vengroff (hereinafter “Vengroff”). 
Regarding claim 4, Hirai teaches The heating cooker of claim 1 as discussed above.  Hirai does not teach wherein, when the air-sending device operates, an air speed of an air flow flowing out from the second outlet is lower than an air speed of an air flow flowing out from the first outlet. Along the same field of endeavor, Vengroff is considered analogous art because Vengroff discloses a portable induction cooking device includes a housing having a top platen surface, a bottom wall, and a sidewall defining an interior space (abstract).  Vengroff teaches wherein, when the air-sending device operates, an air speed of an air flow flowing out from the second outlet is lower than an air speed of an air flow flowing out from the first outlet (par. 81 teaches The airflow 601 is discharged in a broad pattern from both outlets 474a, 474b to provide a wide area of flow coverage that includes the upper assembly 210, the induction coil 110, and the control/power electronics 300. The housing 200 may form boundaries .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hirai reference, such that wherein, when the air-sending device operates, an air speed of an air flow flowing out from the second outlet is lower than an air speed of an air flow flowing out from the first outlet, as suggested and taught by Vengroff, for the purpose of providing a means to allow a designer or engineer to advantageously to achieve desired flow characteristics, such as flow path, volume, rate, or any combination thereof (par. 82).

Claims 5, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4490596 A Hirai (hereinafter "Hirai") in view of US 2526890 A  MENDEL (hereinafter “MENDEL”) in view of US 20170067647 A1 WIE (hereinafter “WIE”). 
Regarding claim 5, Hirai and Mendel do not teach wherein an axis of the air passage of the exhaust air guide is tilted forward with respect to the front side of the housing relative to a vertical line in a range greater than 0 degrees and less than or equal to 35 degrees. Along the same field of endeavor, WIE is considered analogous art because WIE discloses A gas cooker...and a first cooling unit that is located in the interior area of the case and that is configured to generate air flow toward the exhaust outlet is disclosed (abstract).  WIE teaches wherein an axis of the air passage of the exhaust air guide (exhaust outlet) is tilted forward with respect to the front side of the housing relative to a vertical line in a range greater than 0 degrees and less than or equal to 35 degrees (see figure 15 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hirai reference, such that wherein an axis of the air passage of the exhaust air guide is tilted forward with respect to the front side of the housing relative to a vertical line in a range greater than 0 degrees and less than or equal to 35 degrees, as suggested and taught by WIE, for the purpose of providing a means to advantageously allow such that a whole temperature of the exhaust gas is lowered, and thus there is an advantage that the thermal stability may be obtained and the emotional complaints of the user may be eliminated (par. 145).

    PNG
    media_image6.png
    456
    536
    media_image6.png
    Greyscale

Regarding claim 10, Hirai and Mendel do not teach wherein, in a left and right direction of the housing running between the left side and the right side of the housing, the first outlet is provided between a left end of the heating zone closer to the left side of the housing and a right end of the heating zone closer to the right side of the housing. Along the same field of endeavor, WIE is considered analogous art because WIE discloses A gas cooker...and a first cooling unit that is located in the interior area of the case and that is wherein, in a left and right direction of the housing running between the left side and the right side of the housing, the first outlet (central exhaust opening 314) is provided between a left end of the heating zone closer to the left side of the housing and a right end of the heating zone closer to the right side of the housing (a heating zone is analogous to the space of the first 311, second 312, and third 313 burner holes in figure 11; figure 11 shows central exhaust opening being center to and between the left and right ends of 312 and 311).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hirai reference, such that wherein, in a left and right direction of the housing running between the left side and the right side of the housing, the first outlet is provided between a left end of the heating zone closer to the left side of the housing and a right end of the heating zone closer to the right side of the housing, as suggested and taught by WIE, for the purpose of providing a means to advantageously allow for the temperature of the entire exhaust gas which is mixed and discharged may be reduced (par. 92).
Regarding claim 12, Hirai and Mendel do not teach further comprising: an air guide plate disposed on an upstream side of the first inlet and on a front side relative to a rear end portion of the first inlet, wherein a flat surface of the air guide plate is tilted forward relative to a vertical line, wherein an axis of the air passage of the exhaust air guide is tilted forward relative to the vertical line, and a tilt angle of the flat surface of the air guide plate is larger than a tilt angle of the axis of the air passage of the exhaust air guide. Along the same field of endeavor, WIE is considered analogous art because WIE discloses A gas cooker...and a first cooling unit that is located in the interior area of the case and that is further comprising: an air guide plate (exhaust outlet 21) disposed on an upstream side of the first inlet (central exhaust opening 314 is shown in figure 15 to have exhaust outlet 21 upstream as is shown by the dark arrows that indicate airflow) and on a front side relative to a rear end portion of the first inlet, wherein a flat surface of the air guide plate is tilted forward relative to a vertical line (see figure 15 below), wherein an axis of the air passage of the exhaust air guide is tilted forward relative to the vertical line (see figure 15 below), and a tilt angle of the flat surface of the air guide plate is larger than a tilt angle of the axis of the air passage of the exhaust air guide (see figure 15 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hirai reference, to include further comprising: an air guide plate disposed on an upstream side of the first inlet and on a front side relative to a rear end portion of the first inlet, wherein a flat surface of the air guide plate is tilted forward relative to a vertical line, wherein an axis of the air passage of the exhaust air guide is tilted forward relative to the vertical line, and a tilt angle of the flat surface of the air guide plate is larger than a tilt angle of the axis of the air passage of the exhaust air guide, as suggested and taught by WIE, for the purpose of providing a means to advantageously allow for the high-temperature burned gas is mixed with the cooling air discharged from the inside of the case 10, and is in a low-temperature state, and then may be discharged to the outside through the vent holes 211 of the exhaust outlet 21 (par. 122).

    PNG
    media_image7.png
    577
    710
    media_image7.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761                                                                                                                                                                                            
/JOEL M ATTEY/            Primary Examiner, Art Unit 3763